Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/20 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 21-30 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art reference She, Min et al., US 20050242391 A1 teaches:
Charge migration in a SONOS memory cell is eliminated by physically separating nitride layer storage sites with dielectric material. Increased storage in a cell is realized with a double gate structure for controlling bit storage in line channels between a source and a drain, such as with a FinFET structure in which the gates are folded over the channels on sides of a fin. (abstract)
 But fails to teach:
a first dielectric layer;
a charge trapping layer disposed adjacent to the first dielectric layer; and a second dielectric layer disposed adjacent to a semiconductor layer;
a bit line formed at least partially within the semiconductor layer and between the first and second memory devices; and
a silicide layer formed adjacent to the bit line, the silicide layer having lateral edges defined by opposite side edges of the charge trapping layers of the first and second memory devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745